                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY SPRUILL,                                      :
            Petitioner,                               :        1:19-cv-1845
                                                      :
         v.                                           :        Hon. John E. Jones III
                                                      :
WARDEN, FPCC,                                         :
                           Respondent.                :

                                               ORDER

                                        January 28, 2020

         NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241 (Doc. 1), in which Petitioner, a federal inmate

in the custody of the Federal Bureau of Prisons (“BOP”), incarcerated at the United

States Penitentiary at Canaan, Waymart, Pennsylvania, seeks early release to home

confinement as an elderly prisoner under the First Step Act, Pub. L. No. 115-391, §

603, 132 Stat. 5194, 5238 (2018), and it appearing that to be eligible for release,

elderly offenders must, inter alia, be at least 60 years of age and have served two-

thirds of their original sentence, 34 U.S.C. § 60541(g)(5)(A), and it further

appearing that Petitioner is presently ineligible for early release because he has not

yet served two-thirds of his sentence, 34 U.S.C. § 60541(g)(5)(A)(ii)1, it is hereby

ORDERED that:


1
  According to the Public Information Inmate Data, as of January 9, 2020, Petitioner had served 58.7% of his full-
term sentence of forty-eight months imposed by the United States District Court for the District of New Jersey in
case number 1:12-cr-00515-NLH. (Doc. 1-1’ Doc. 13-1, p. 8).
1. The petition is DISMISSED.

2. The dismissal is without prejudice to Petitioner’s right to file a new
   petition if, at the appropriate time, he is deemed ineligible for early
   release and he has fully exhausted the BOP’s administrative remedy
   procedure.

3. The Clerk of Court is directed to CLOSE this case.

                                 s/ John E. Jones III
                                 John E. Jones III
                                 United States District Judge
